DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
112 Rejection
With respect to applicant’s amendments, the initial 112 rejection has been overcome.  However, the filed amendments prompted a new 112 2nd rejection.
101 Rejection
With respect to applicant’s arguments, the examiner respectfully disagrees.  The claim is not integrated into a practical application, as argued.  The examiner does not see how the identified judicial exception is integrated by the elimination of the installation error, initial error or obtaining the final flatness error measurement in the three point method.  The elimination of error does not appear to be applied to installation of the sensors.  Rather, data is gathered when installing the sensors and error is determined.  How does the judicial exception effectively eliminates the impact of error of the physical system or the sensors themselves once error is determined?  The claimed measurements merely read as an extra solution activity related to data gathering.  The claim appears to define how the error is determined using the identified judicial exception, however fails to integrate the exception into a practical application once the error is determined.  Considering the additional elements as a whole, the claim fails to amount to significantly amount to more than the exception itself.  Applicants argue the error can greatly reduce the processing .  

Double Patenting
The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/321315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the limitation “step A: installing contact sensor” is unclear. Does the step include installing contact sensor or is the language that follows is what applicant considers the installation steps?   The limitation “step B: leveling sensor” is unclear.  Does the 
Further, in Step D, the recitation “and so on” is unclear.  What does and so on structurally impose on the claim?
 The examiner is unclear of the scope of the claim.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of mathematical 
    PNG
    media_image1.png
    658
    1086
    media_image1.png
    Greyscale

A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation in the current claim is considered to be an act of calculating using mathematical methods to determine a variable or number, e.g., computing the value S(k+2) so that an error separation formula is achieved. This judicial exception is not integrated into a practical application because the mathematical formulas and equations do not appear to be used in a specific manner that sufficiently limits the use of the mathematical concepts. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following:
The claimed “system for flatness in-situ measurement of toruses, wherein the system for flatness on-line measurement of torus comprises an attitude adjusting part, a rotating part aid a measuring part; the attitude adjusting part comprises an attitude adjusting platform (5), an  with a gear on the rotating index plate base (7); the top surface of the rotating index plate base (7) is provided with a lever, and the rotating index plate (1) can be driven to move forward by moving the lever forward to make the gear on the rotating index plate (1) engage with the gear on the rotating index plate base (7), can be rotated manually for a required angle, and then stuck and 9fixed again by restoring the lever to make the gear on the rotating index plate (1) disengage with the gear on the rotating index plate base (7); the minimum rotation angle of the rotating index plate (1) is 1 , the rotation precision is 10", and the top surface of the rotating index plate (1) has a T-groove and a central hole; one side of the rotating index plate (1) is positioned with a mandrel of a sensor clamp (10) through the central hole and fixed by the T-groove and mating bolt and nut (2), and the other side is engaged with the gear on the rotating index plate base (7) through a gear; the measuring part comprises the sensor clamp (10), sensor holders (9), contact sensors (8); the sensor clamp (10) is  merely links the abstract idea to a field of use without applying the judicial exception by use of the particular machine.  The claimed formulas are merely performed on the recited upper computer implementing “a Labview program” to read and analyze the data.  The computer and claimed computer elements merely read as additional elements that perform the judicial exception without improving the computer itself or the field of use.  In addition, the attitude adjusting part, platform, motor, panel, plate, frame, bolts, nuts, gear, lever, mandrel, sensor clamp, sensor holder, sensor jacks, and flange read as additional elements that generally link the judicial exception to the technology.  The recited sensors are considered to be additional elements that perform the extra solution activity of mere data gathering without providing significantly more.  And lastly, the claimed controller reads as generic computer element without providing significantly more. Therefore, the claim is not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853